297 F.2d 80
Aaron Bruce GREGORY, Appellant,v.UNITED STATES Government, Appellee.
No. 6830.
United States Court of Appeals Tenth Circuit.
Nov. 30, 1961.

No appearance for appellant.
Benjamin E. Franklin, Asst. U.S. Atty., Topeka, Kan.  (Newell A. George, U.S. Atty., Kansas City, Kan., on the brief), for appellee.
Before PICKETT and HILL, Circuit Judges, and CHRISTENSON, District Judge.
PER CURIAM.


1
This is an appeal from an order denying appellant permission to proceed in forma pauperis in an action wherein he seeks to restrain the aggregation of separate criminal sentences which were to be served consecutively.


2
On July 1, 1955, appellant was sentenced by the United States District Court for the Northern District of Oklahoma to serve concurrently sentences of five years and two years for violations of the Dyer Act, 18 U.S.C.A. 2311 et seq. On September 27, 1955, the United States District Court for the Northern District of Texas sentenced Gregory to a term of two years for violation of the Federal Escape Act, 18 U.S.C.A. 751, to be served consecutively with the sentences he was then serving.  Upon delivery to the United States Penitentiary at Leavenworth, Kansas, his consecutive sentences, totaling seven years, were aggregated for the purpose of computing good time deductions.  There is no merit to the contention that such aggregation of the sentences was illegal. 18 U.S.C.A. 4161.  Gibson v. Looney, 10 Cir., 258 F.2d 879; Hurst v. Zarter, 10 Cir., 195 F.2d 526; United States Ex rel. Johnson v. O'Donovan, 7 Cir., 178 F.2d 810; Grant v. Hunter, 10 Cir., 166 F.2d 673.


3
Affirmed.